DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuno (US Publication No.: US 2021/0271126 A1) in view of Jin et al (US Publication No.: US 2018/0113335 A1, “Jin”).
Regarding Claim 1, Tsuno discloses a liquid crystal display device (Figure 3B) comprising:
A first substrate (Figure 2, first substrate 23; Paragraph 0078);
A second substrate (Figure 3B, second substrate 26);
A liquid crystal layer disposed between the first substrate and the second substrate, the liquid crystal layer including liquid crystal molecules (Figure 3B, liquid crystal layer 27; Paragraphs 0071-0072);
A spacer disposed between the first substrate and the second substrate, the spacer being configured to define a distance between the first substrate and the second substrate (Figure 3B, spacer 61; Paragraph 0078);
An electrode disposed between the first substrate or the second substrate and the liquid crystal layer, the electrode being configured to apply an electric field to the liquid crystal layer (Figure 3B, electrode 21; Paragraph 0069); and
An inorganic oriented film disposed between the electrode and the liquid crystal layer (Figure 3B, inorganic oriented film 22; Paragraph 0079), wherein
The inorganic oriented film includes a vapor deposition film including a columnar column extending inclinedly with respect to a normal line to a surface of the electrode (Figure 3B, inorganic oriented film 22 includes a columnar column adjacent to spacer 61 that extends inclinedly with respect to normal line to surface of electrode 21; Paragraph 0079),
The vapor deposition film includes a first region and a second region located between the first region and the spacer in plan view (Figure 3B, the inclined region may be considered the second region which is between a first horizontally flat region 22 and spacer 61).
Tsuno fails to explicitly disclose that a film thickness of the second region is less than a film thickness of the first region.
However, Jin discloses a similar device where a film thickness of the second region is less than a film thickness of the first region (Jin, Figure 3, as annotated below; Paragraph 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the oriented film as disclosed by Tsuno to have a varying thickness as disclosed by Jin. One would have been motivated to do so for the purpose of reducing phase shifting thereby reducing deflection and improving display quality (Jin, Paragraph 0072). 

    PNG
    media_image1.png
    559
    758
    media_image1.png
    Greyscale


Regarding Claim 5, Tsuno in view of Jin discloses the liquid crystal device according to claim 1, comprising a plurality of pixel electrodes including the electrode (Tsuno, Figure 3B, pixel electrodes 21; Paragraph 0069), wherein the spacer is disposed corresponding to each of the plurality of pixel electrodes (Tsuno, Figure 3B spacer 61 is disposed corresponding to pixel electrodes 21). 

Regarding Claim 7, Tsuno in view of Jin discloses an electronic apparatus (Tsuno, Figure 1) comprising: the liquid crystal device according to claim 1; and a control unit configured to control operation of the liquid crystal device (Tsuno, Figure 1; Paragraph 0150). 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuno in view of Jin in further view of Hagiwara et al (US Publication No.: US 2013/0107182 A1, “Hagiwara”).
Regarding Claim 2, Tsuno in view of Jin discloses the liquid crystal device according to claim 1.
Tsuno fails to disclose that the liquid crystal layer includes a first portion corresponding to the first region and a second portion corresponding to the second region, and a pretilt angle of the first portion is greater than a pretilt angle of the second portion.
However, Hagiwara discloses a similar device where the liquid crystal layer includes a first portion corresponding to the first region and a second portion corresponding to the second region, and a pretilt angle of the first portion is greater than a pretilt angle of the second portion (Hagiwara, Figure 2, first portion 17d has a greater pretilt angle than second portion 17c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid crystal layer as disclosed by Tsuno to have varying pretilt angles as disclosed by Hagiwara. One would have been motivated to do so for the purpose of effectively using an oblique electric field thereby improving transmittance of the display (Hagiwara, Paragraph 0117). 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuno in view of Jin in further view of Hashimoto (US Publication No.: US 2005/0057715 A1).
Regarding Claim 3, Tsuno in view of Jin discloses the liquid crystal device according to claim 1.
Tsuno fails to disclose that the vapor deposition film includes a plurality of films, and an inclination angle of the column of each of the plurality of films with respect to the normal line is different from each other.
However, Hashimoto discloses a similar device where the vapor deposition film includes a plurality of films, and an inclination angle of the column of each of the plurality of films with respect to the normal line is different from each other (Hashimoto, Figure 7, vapor deposition film includes a plurality of films 43A and 43B, where each film has a different inclination angle, either positive or negative with respect to the normal line).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vapor deposition fil mas disclosed by Tsuno to include a plurality of films as disclosed by Hashimoto. One would have been motivated to do so for the purpose of controlling liquid crystal pretilt thereby improving contrast and transmittance of the display (Hashimoto, Paragraph 0076).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuno in view of Jin in further view of Han et al (US Publication No.: US 2017/0110477 A1, “Han”).
Regarding Claim 4, Tsuno in view of Jin discloses the liquid crystal device according to claim 1, wherein the column is a first column (Tsuno, Figure 3B, inorganic oriented film 22 includes a columnar column adjacent to spacer 61 that extends inclinedly with respect to normal line to surface of electrode 21); the vapor deposition film is a first vapor deposition film (Tsuno, Figure 3B, first vapor deposition film 22).
Tsuno fails to disclose that the inorganic oriented film further includes a second vapor deposition film located between the first vapor deposition film and the electrode, the second vapor deposition film including a columnar second column extending along the normal line, and the second vapor deposition film includes a portion located between the second region and the spacer, the portion not overlapping with the first vapor deposition film in plan view.
However, Han discloses a similar device where the inorganic oriented film further includes a second vapor deposition film located between the first vapor deposition film and the electrode, the second vapor deposition film including a columnar second column extending along the normal line, and the second vapor deposition film includes a portion located between the second region and the spacer, the portion not overlapping with the first vapor deposition film in plan view (Han, Figure 6, as annotated below, where in a plan view, the portion of the second vapor deposition film would not overlap with the first vapor deposition film).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vapor deposition film as disclosed by Tsuno to include a first and second vapor deposition film as disclosed by Han. One would have been motivated to do so for the purpose of optimizing the flow of alignment solution thereby improving display quality (Han, Paragraph 0104). 

    PNG
    media_image2.png
    545
    638
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871